Exhibit 10.7
Summary of Non-employee Director Meeting Fees and Compensation
We do not pay directors who are also Woodward employees additional compensation
for their service as directors. In addition to reasonable expenses for attending
meetings of the Board, non-employee directors receive the following
compensation:

         
Monthly Retainer
  $ 3,000  
Each Board meeting attended
  $ 2,000  
Telephonic Board meeting
  $ 500  
Each Committee meeting attended — Chairman
  $ 2,500  
Each Committee meeting attended — all others
  $ 1,500  
Telephonic Committee Meetings — Chairman
  $ 1,000  
Telephonic Committee Meetings — all others
  $ 500  
Lead Director — each independent director meeting
  $ 2,500  
Audit Committee Chairman — additional monthly retainer
  $ 750  

In addition, annual stock option awards with a fair market value of
approximately $60,000 on the date of grant are granted to each director. In
November 2008, the target market value of the annual stock option awards was
increased to $85,000. The terms of the awards, such as vesting and length of the
award, can be found in the Form of Non-Qualified Stock Option Agreement, filed
as Exhibit 10.14 to our Annual Report on Form 10-K for our fiscal year ended
September 30, 2007, and are incorporated herein by reference. Our directors
receive no perquisites.

 